                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                            Lewis T. Babcock, Judge



Civil Action No. 14-cv-01232-LTB-SKC

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

      Plaintiff,

v.

COLLEGEAMERICA DENVER, INC., n/k/a CENTER FOR EXCELLENCE IN
HIGHER EDUCATION, INC., d/b/a COLLEGEAMERICA,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

      This case is before me on Plaintiff the EEOC’s Motion for Preliminary

Injunction [Doc # 202]. After consideration of the motion, all related pleadings, and

the case file, as well as the arguments presented at the hearing held on April 30,

2019, I deny the EEOC’s motion as set forth below.

                                   I. Background

      1. On March 25, 2013, Defendant CollegeAmerica filed a state court action

(the “Larimer County Case”) against Debbi D. Potts, whose interests the EEOC

represents in this case, alleging that she breached her Separation Agreement and

demanding the return of $7,000 paid to her under the Agreement. The Larimer

County Case was stayed upon the filing of this action by the EEOC and remained so

until late 2018.

      2. Prior to trial in this case, the Court dismissed the EEOC’s claim for

unlawful interference with statutory rights pursuant to § 7(f)(4) of the ADA. The

case proceeded to trial on the EEOC’s retaliation claim, and the jury returned a

verdict in favor of CollegeAmerica. The EEOC filed a post-trial appeal of the

dismissal of § its 7(f)(4) claim, and the Tenth Circuit reversed the dismissal based
on a new legal theory that CollegeAmerica presented at trial when it argued that

Ms. Potts breached the Separation Agreement by reporting adverse information to

the EEOC without first notifying CollegeAmerica. This case is currently set for a 3-

day court trial on the EEOC’s § 7(f)(4) claim commencing November 18, 2019.

      3. The Larimer County Case is set for trial on May 13-14, 2019. On March

22, 2019, the Larimer County Court ordered that trial will proceed on that date

“with the exception of hospitalization or death of [a party], counsel, or counsel’s

immediate family.” The Larimer County Court further ordered that any filings

other than trial related materials will be stricken. In its statement of the case filed

in the Larimer County Case on March 26, 2019, CollegeAmerica stated that the

case involved Ms. Potts’ promise that she would not “intentionally with malicious

intent (publicly or privately) disparage the reputation of CollegAmerica or any of its

related entities” and that she breached this promise in statements made to former

CollegeAmerica employee, Ken Barnhart, through the social networking site

LinkedIn and in email.

      4. By the motion filed March 26, 2019, the EEOC requests that

CollegeAmerica be preliminarily enjoined from asserting any breach of contract

claim under the Separation Agreement, or from otherwise using the Separation

Agreement to pursue a claim or judgment against Ms. Potts, including in the

pending Larimer County Case.

                                     II. Analysis

      5. A preliminary injunction serves to preserv[e] the relative positions of the

parties until a trial on the merits can be held.” DTC Energy Grp., Inc. v.

Hirschfeld, 912 F.3d 1263, 1269-70 (10th Cir. 2018). “A preliminary injunction is an
extraordinary remedy never awarded as of right.” Winter v. Natural Res. Def.

Council, 555 U.S. 7, 24 (2008). A party may be granted a preliminary injunction

                                          -2-
only when “the right to relief [is] clear and unequivocal.” Schrier v. Univ. of Colo.,

427 F.3d 1253, 1258 (10th Cir. 2005) (quotations omitted).

      6. Under Fed. R. Civ. P. Rule 65, a party seeking a preliminary injunction

must show: “(1) the movant is substantially likely to succeed on the merits; (2) the

movant will suffer irreparable injury if the injunction is denied; (3) the movant’s

threatened injury outweighs the injury the opposing party will suffer under the

injunction; and (4) the injunction would not be adverse to the public interest.” Fish

v. Kobach, 840 F.3d 710, 723 (10th Cir. 2016) ).
      7. “ ‘[B]ecause a showing of probable irreparable harm is the single most

important prerequisite for the issuance of a preliminary injunction, the moving

party must first demonstrate that such injury is likely before the other

requirements will be considered.” First W. Capital Mgmt. Co. v. Malamed, 874 F.3d

1136, 1141 (10th Cir. 2017) (quoting Dominion Video Satellite, Inc. v. Echostar

Satellite Corp., 356 F.3d 1256, 1260 (10th Cir. 2004) ). “Demonstrating irreparable
harm is ‘not an easy burden to fulfill.’” Id. (quoting Greater Yellowstone Coal. v.

Flowers, 321 F.3d 1250, 1258 (10th Cir. 2003)). “[T]he movant ‘must demonstrate a
significant risk that he or she will experience harm that cannot be compensated

after the fact by money damages.’” Id. (quoting Fish, 840 F.3d at 751).

      8. The EEOC argues that Ms. Potts will suffer irreparable harm if the

Larimer County Case proceeds to trial before the trial in this case because she is

unable to pay a $7,000 judgment; would likely lose job opportunities if judgment is

entered against her; and could face exacerbated harms of wasted time, stress, and

reputational harm if the Larimer County Case had to be tried a second time based

on the outcome of trial in this case. The identified potential harms to Ms. Potts are

largely speculative and fairly typical of those faced by any defendant who has

judgment entered against them.

                                           -3-
      9. The EEOC also argues that the Larimer County Case is likely to have a

chilling effect on other CollegeAmerica employees’ willingness to file charges or

cooperate with it. As reflected in CollegeAmerica’s Amended Complaint, its

statement of the case filed with the Larimer County Court, and representations

made on the record to this Court, CollegeAmerica’s claim against Ms. Potts in the

Larimer County Case is limited to the question of whether she breached the

Separation Agreement by making disparaging comments against it to its former

employee, Ken Barnhart, through the social networking site LinkedIn and in email.

By way or relief, CollegeAmerica seeks to recover the $7,000 it paid to Ms. Potts

under the terms of the Separation Agreement. It is highly unlikely and speculative

that resolution of this limited claim would have a chilling effect on other

CollegeAmerica employees or negatively impact the EEOC’s ability to pursue its §

7(f)(4) claim in this case. While the EEOC rightly notes that CollegeAmerica has

changed its position on the nature of its claim against Ms. Potts throughout the

history of this case, Ms. Potts is not without recourse from both this Court and the

Larimer County Court should it attempt to do so again in the trial of the Larimer

County Case.

      10. Because the EEOC has failed to show that either the EEOC or Ms. Potts

would suffer irreparable harm if CollegeAmerica was to prevail on its claim in the

Larimer County Case before the merits of the EEOC’s claim in this case were

decided, it is not entitled to the extraordinary remedy of injunctive relief, and I need

not give further consideration to the other requisite factors for such relief. First W.

Capital Mgmt. Co., 874 F.3d at 1141.




                                          -4-
      IT IS THEREFORE ORDERED that the EEOC’s Motion for Preliminary

Injunction [Doc #202] is DENIED.



Dated: April 30, 2019 in Denver, Colorado.


                                              BY THE COURT:


                                               s/Lewis T. Babcock
                                              LEWIS T. BABCOCK, JUDGE




                                        -5-
